Title: To James Madison from James Leander Cathcart, 7 September 1801
From: Cathcart, James Leander
To: Madison, James


					
						dispatch No. 11
						Sir
						Leghorn Septr. 7th: 1801
					
					I embrace the earliest opportunity to forward the 

enclosed dispatches which I have copied in order to multiply 

their conveyance: their being no vessel here ready to sail for 

the United States I have enclosed them to Mr. Cathalan at 

Marseilles.
					By the enclosures A & B you will be inform’d of our 

actual position; the Capture of the Tripoline Cruiser in its 

tendency is equal to a victory, & reflects the greatest honor on 

Mr. Sterrett & his brave officers & men.  A few more actions 

will effectually establish our national character in this sea, & 

prove to the Tyrants of Barbary that the government of the 

United States will not suffer indignitys with impunity.
					Let what will be the result the President may be 

persuaded that he shall never see the name of Cathcart at the 

foot of a dishonorable treaty
					Impatient for instructions & living in hope that my 

conduct will meet the approbation of the President I have the 

honor to be with great respect & esteem Sir Your most Obnt. Hbe 

Servt.
					
						James Lear. Cathcart
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
